                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                         Case No. 18-cv-06947-SVK
                                   8                     Plaintiff,
                                                                                                CORRECTED ORDER TO SHOW
                                   9                v.                                          CAUSE RE SETTLEMENT
                                  10     THANH CONG INVESTMENTS LLC,                            Re: Dkt. No. 13
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff reports that this case has settled. ECF 13. All previously-scheduled deadlines and

                                  14   appearances are vacated.

                                  15           By July 16, 2019, the parties shall file a stipulation of dismissal. If a dismissal is not filed by

                                  16   the specified date, then the parties shall appear on July 23, 2019 at 10:00 a.m. and show cause, if any,

                                  17   why the case should not be dismissed. Additionally, the parties shall file a statement in response to

                                  18   this Order no later than July 16, 2019, advising as to (1) the status of the parties’ efforts to finalize

                                  19   settlement, and (2) how much additional time, if any, is requested to finalize the settlement and file the

                                  20   dismissal.

                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                               SO ORDERED.
                                  23

                                  24
                                       Dated: May 13, 2019
                                  25

                                  26
                                  27
                                                                                                         SUSAN VAN KEULEN
                                  28                                                                     United States Magistrate Judge
